Citation Nr: 0740360	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his three minor children.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in October 1995 after more than 20 years 
of active service.  

The appellant is the veteran's ex-wife, and she is seeking 
apportionment on behalf of her children, W.R., C.R., and L.R.  
W.R. was born in September 1988, C.R. was born in 
August 1990, and L.R. was born in January 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a  December 2005 Special Apportionment Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The RO denied the 
appellant's claim based on a finding that the veteran was 
providing benefits through child support enforcement and 
retired pay.  The appellant perfected an appeal of this 
determination.  The appellant testified at a Board 
videoconference hearing in March 2007.  

During the course of this appeal, in September 2006, the 
child W.R. turned 18. Therefore, unless he is attending 
school, he is no longer a "child," and, thus, not entitled 
to any of the veteran's compensation.  38 C.F.R. § 3.57.  
Moreover, as he is no longer a minor, he may file a claim on 
his own behalf.  This appeal ensues from a claim filed in 
March 2005, and, accordingly, there is still a period of more 
than one year of potential entitlement pertaining to W.R. 
that must be considered.  In order to preserve the 
appellant's standing, the issue as it pertains to W.R. is 
limited to entitlement to apportionment for the period from 
March 3, 2005, to September 28, 2006.  The RO should inform 
the child W.R. that if he is attending an approved school, he 
may request an apportionment of his father's compensation 
benefits.


FINDINGS OF FACT

1.  W.R., C.R., and L.R. had been and were in the custody of 
the appellant as of March 2, 2005; W.R. reached his 18th 
birthday in September 2006, and C.R. and L.R. currently 
remain in the appellant's custody.  

2.  The veteran has not reasonably discharged his 
responsibility to provide for the support of his minor 
children.  

3.  The veteran has not cooperated in the adjudication of 
this claim, and no evidence has been presented showing that 
an apportionment of the veteran's VA disability compensation 
would cause undue hardship on the veteran.  


CONCLUSION OF LAW

The criteria for apportionment of 40 percent of the veteran's 
VA disability compensation on behalf of his minor children-
W.R. for the period March 3, 2005, to September 28, 2006, and 
for C.R. and L.R. from March 3, 2005-have been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 
3.453 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special procedural requirements apply in this case.  A claim 
for an apportionment is a "contested claim" and is subject 
to special procedural regulations as set forth in 38 C.F.R. 
§§ 19.100, 19.101, and 19.102.  The Board finds that the 
contested claims procedures have been followed in this case.  
In particular, each party has been provided notices and 
determinations related to the contested claim, and both 
parties have been advised of the applicable laws and 
regulations.  The appellant requested a Board hearing and 
testified at the March 2007 hearing.  The veteran was not 
given prior notice of that hearing, but in October 2007, the 
Board provided the veteran a transcript of the hearing and 
provided him the opportunity to request and additional 
hearing and to submit evidence or argument concerning the 
issue of apportionment of his VA benefits on behalf of his 
children.  The veteran's representative received a copy of 
the Board's letter to the veteran.  The veteran did not, 
respond.  It is the judgment of the Board that any error in 
the failure to provide the veteran with prior notice of the 
March 2007 hearing was harmless and was cured by providing 
the veteran the opportunity to request an additional hearing, 
which he did not do.  

This appeal is not subject to the rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159.  
This is because the appeal concerns "Special Provisions 
Relating to Benefits" under chapter 53 of title 38, United 
States Code and not "Claims, Effective Dates, and Payments" 
under chapter 51 of title 38, United States Code.  See Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. 
Principi, 18 Vet. App. 435, (2004) (chapter 53 does not 
address the adjudication or granting of benefits as does 
chapter 51); see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  

In a February 2005 rating decision, the veteran was granted 
increased ratings for lumbar strain, arthritis of the left 
shoulder and both feet, and for calluses of both feet, which 
resulted in a combined disability rating of 40 percent from 
September 2004.  In a letter dated in February 2005, the RO 
informed the veteran of its decision, and notified the 
veteran of the monthly award amount.  The RO explained to the 
veteran that his payment included an additional amount for 
his children and that it was paying him as a veteran with 
three dependents.  The letter stated that the veteran's VA 
entitlement amount would be $553 per month starting in March 
2005 after adjustment of his retired military pay.  

The record includes birth certificates showing that W.R., 
C.R., and L.R. were born to the appellant and the veteran in 
September 1988, July 1990, and January 1992, respectively.  

A divorce decree shows that the appellant and the veteran 
were divorced in June 1996, the appellant was awarded custody 
of the children, and the veteran was to pay child support of 
$600 per month with $170 per month of the child support 
obligation of the veteran to be paid by a voluntary allotment 
from his military retirement pay.  The veteran was to pay the 
remaining $430 per month payable at the rate of $100 per week 
directly to the appellant.  In addition, the appellant was to 
be awarded $430 per month from the veteran's military 
retirement pay as and for her property interest in that 
retirement.  A court order dated in September 2003 ordered 
the veteran to pay the $100 per week through the Arkansas 
Child Support Clearinghouse.  

The appellant filed the claim for apportionment of the 
veteran's VA compensation benefits on behalf of the three 
children in March 2005.  

In a letters dated in May 2005 and June 2005, the Defense 
Finance and Accounting Service notified the appellant that 
the monthly payment she had been receiving from the veteran's 
military retirement pay was reduced to $417.22 per month 
(representing 45.06 percent of the veteran's disposable 
retirement pay) because the veteran was now being paid a 
portion of his retirement from VA.  The May 2005 letter 
stated the veteran's disposable military retirement pay 
decreased from $1479 per month to $926 per month (which was 
because he was now receiving $553 per month from VA).  

In August 2005, in response to the RO's request for 
information concerning her monthly income and expenses, the 
appellant reported her income consisted of "community 
property" of $417.22 monthly and child support, which she 
reported as two entries:  $177.73 monthly and $68.98 weekly.  
She submitted check stubs from the Arkansas Office of Child 
Support Enforcement showing she was paid $177.73 in the first 
week of August 2005 and $68.98 in the third week of 
August 2005.  It was noted that the amount of child support 
in arrears as of July 2005 was $5469.49.  

In August 2005, the appellant reported total monthly expenses 
of $1481, including $350 for rent, $400 for food, $382 for 
utilities, $80 for clothing, $175 for education expenses for 
the children, $60 for household products, and $34 for life 
insurance.  She estimated that upcoming unusual expenses 
would be $300 for glasses for one child and $5000 for braces 
for another.  

In her notice of disagreement received in February 2006, the 
appellant stated that she learned her check from the 
veteran's retirement pay was being reduced only two days 
before her check was due, and because of that she had to sell 
he car to make ends meet for the month of April 2005.  Later, 
in May 2006, the appellant stated that although the 
settlement decree in her divorce from the veteran shows the 
veteran was ordered to pay a total of $600 per month child 
support, that as of May 2006 she was only receiving a total 
of $460.96 per month.  She further stated that the veteran 
was more than $5000 behind in child support.  With her 
statement she included copies of recent child support check 
stubs.  

At the hearing in March 2007, the appellant testified that 
the veteran had been ordered to pay $100 week in child 
support, but was only paying $199 per month, which came 
directly out of his military retirement.  She testified that 
the February 2007 payment had been late because the veteran 
had failed to give proper notice of an address change.  She 
testified that because of this she was only able to pay the 
rent but not the gas bill, and the gas was cut off.  The 
appellant also testified that she was getting food stamps and 
Medicaid for the children because she could not work because 
she has high blood pressure.  He sated that sometimes someone 
would give her something for driving them somewhere.  She 
testified that she knew the veteran was staying with a lady 
who is receiving "section 8" benefits for housing.  She 
testified that the veteran was currently more than $6000 
behind in his child support payments.   

Applicable regulations provide that all or any part of the 
compensation payable on account of any veteran may be 
apportioned if the veteran's children are not in his custody 
if the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307(a); 38 C.F.R. § 3.450.  In addition to the provisions in 
38 C.F.R. § 3.450, compensation may be specially apportioned 
between the veteran and his dependents on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451.  The amount apportioned should generally be consistent 
with the number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  38 C.F.R. §§ 3.451, 3.453.

In August 2005 and thereafter, the veteran was asked to 
submit information on his income and living expenses for 
consideration.  At no time has the veteran responded to 
requests for income and expense information, nor has he 
offered any evidence or argument relative to the claim for 
apportionment of his VA compensation benefits.  The veteran 
has failed to comply with the requests for such financial 
disclosures.  The Board must point out that the duty to 
assist is neither "optional nor discretionary."  The VA's 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty 
to assist is "not always a one-way street; nor is it a blind 
alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The appellant submitted credible information that showed 
monthly income and itemized monthly living expenses for 
herself and her family.  She has also submitted copies of 
court orders showing that the veteran is required to pay her 
toward the support of the minor children.  Based on the court 
orders and check stubs from the Arkansas Office of Child 
Support Enforcement as well as the appellant's statements and 
testimony, which the Board finds credible, there is strong 
evidence that the veteran has not met his obligations to 
support his children, and considering the available evidence 
in light of the applicable regulations, the Board determines 
that apportionment of the veteran's disability compensation 
is appropriate.

Once it has been determined that an apportionment is 
warranted, the rate of apportionment of disability 
compensation must be determined.  Rates of apportionment are 
to be determined under the standards set forth in 38 C.F.R. 
§ 3.451.  See 38 C.F.R. § 3.453.   

The available evidence, which includes the letters from the 
Defense Finance and Accounting Office, shows that the veteran 
receives $926 military retirement pay per month in addition 
to his monthly VA compensation benefits, reported as $553 per 
month as of March 2005 by the RO in its February 2005 letter.  
Further, from the Arkansas Office of Child Support 
Enforcement, it can be inferred that during at least part of 
the appeal period the veteran had other employment from which 
some child support payments were withheld.  Even if only the 
military retirement pay and VA compensation benefits are 
considered, the veteran's monthly income of $1479 is 
substantially more than the appellant's approximately $871 
monthly income as of August 2005.  

In light of the particular circumstances of this case where 
the appellant has provided credible evidence of need and the 
veteran has not provided credible evidence of hardship, the 
Board concludes that an apportionment of 40 percent of the 
veteran's disability compensation would be in order.  The 
Board notes that such an apportionment of 40 percent of the 
veteran's disability compensation fits within the range set 
forth by the controlling regulation, and that the veteran has 
not demonstrated that an apportionment would cause him undue 
financial hardship.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.451, 
3.453.  


ORDER

Entitlement to an apportionment of 40 percent of the 
veteran's compensation for his minor children-W.R. for the 
period March 3, 2005, to September 28, 2006, and for C.R. and 
L.R. from March 3, 2005-is granted.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


